DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #05-006
December 29, 2005

Dear State Medicaid Director:
Section 1903(i) of the Social Security Act (the Act), as amended by section 104 of the Public
Law No. 109-91, the QI, TMA, and Abstinence Programs Extension and Hurricane Katrina
Unemployment Relief Act of 2005, prohibits Medicaid Federal financial participation (FFP) for
drugs used for the treatment of sexual or erectile dysfunction, effective with respect to drugs
dispensed on or after January 1, 2006.
With respect to drugs dispensed on or after January 1, 2006, the law eliminates Medicaid coverage of
drugs used to treat sexual or erectile dysfunction, as set forth in section 1927(d)(2)(K) of the Act,
unless such drugs are used to treat conditions other than sexual or erectile dysfunction and these uses
have been approved by the Food and Drug Administration. Section 1903(i)(21) of the Act specifically
precludes Medicaid FFP with respect to amounts expended for covered outpatient drugs after
January 1, 2006, when used for the treatment of sexual or erectile dysfunction.
States should review their Medicaid State plans to determine whether they reference this
category of drugs and submit a State Plan amendment if necessary, to be effective
January 1, 2006.
If you have any questions regarding this letter, please contact Deirdre Duzor, Director of
CMSO’s Division of Pharmacy, at 410-786-4626.
Sincerely,
/s/
Dennis G. Smith

Page 2 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Sandy Bourne
Legislative Director
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

